CLEVENGER, Circuit Judge.

ORDER

B J Services Company moves without opposition to dismiss Chevron Phillips Chemical Company, LP’s appeal because the order from which Chevron Phillips appeals is not a final judgment.
On September 17, 2003, this court directed Chevron Phillips to show cause why its appeal should not be dismissed as premature. Chevron Phillips has not responded. However, BJ Service’s states that the parties agree: “Although the July 2, 2003 order was styled as a final judgment, the District Court did not make the certification required by [Fed.R.Civ.P.] 54(b) and has not yet disposed of all the claims and counterclaims at issue in this case.” Under these circumstances, this court lacks jurisdiction to review the present appeal. See Pandrol USA LP v. Airboss Ry. Prods., Inc. 320 F.3d 1354, 1362 (Fed.Cir.2003) (stating that if any party’s claims are not fully adjudicated, there is no final decision and, therefore, no jurisdiction in this court).
Accordingly,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted.*
(2) Each side shall bear its own costs.

 We note that it is not the practice of this court to dismiss an appeal with or without prejudice.